Citation Nr: 1801220	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  15-09 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than June 6, 2002 for the award of a 40 percent disability rating for lumbosacral muscle strain with L5-S1 sacralization (fusion) and myofasciitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel
INTRODUCTION

The Veteran had active service from November 1961 to April 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In October 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A June 2003 rating decision that awarded a 20 percent disability rating effective May 7, 1996 and a 40 percent disability rating effective June 6, 2002 for the Veteran's service-connected lumbosacral muscle strain with L5-S1 sacralization (fusion) and myofasciitis is final. 

2.  In April 2013, the Veteran requested an earlier effective date for the award of a 40 percent disability rating for his lumbosacral muscle strain with L5-S1 sacralization (fusion) and myofasciitis.


CONCLUSION OF LAW

The claim of entitlement to an effective date earlier than June 6, 2002 for the award of a 40 percent disability rating for lumbosacral muscle strain with L5-S1 sacralization (fusion) and myofasciitis is dismissed.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

As the resolution of the Veteran's appeal for earlier effective date for the award of a 40 percent disability rating for lumbosacral muscle strain with L5-S1 sacralization (fusion) and myofasciitis is dependent solely on the law and regulations pertaining to claims for VA benefits, no further development under the duty to notify and assist is warranted.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 2-04 (2004), 69 Fed. Reg. 25180 (2004).

II. Effective Date

The Veteran contends that an effective date earlier than June 6, 2002, is warranted for the grant of a 40 percent disability rating for lumbosacral muscle strain with L5-S1 sacralization (fusion) and myofasciitis.

The relevant regulations provide that the effective date of an award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance (where the reopening is not due to new service medical records), or a claim for increase will be the day of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  The effective date may also be the earliest date as of which it is "factually ascertainable" that an increase in disability had occurred if the claim is received within one year from the date of the increase.  38 C.F.R. § 3.400(o)(2).

By way of history, a July 1993 Board decision found that a clear and unmistakable error occurred when a September 1966 rating decision denied service connection for a low back disability.  In a February 1994 rating decision, service connection was effectuated for the Veteran's lumbosacral muscle strain with sacralization (fusion) of the L-5 S-1 vertebrae with a noncompensable disability rating assigned from April 6, 1966, and an increased rating of 10 percent assigned since March 25, 1987.  The Veteran disagreed with the 10 percent rating assigned.  A statement of the case was issued; however, a substantive appeal was not submitted.  The Veteran later argued that he had filed a timely notice of disagreement with respect to the effective date of the 10 percent disability rating assigned.  This was addressed by the Board in an April 2004 decision, in which it was determined that the Veteran had not filed a timely notice of disagreement with the February 1994 rating decision as to the effective date assigned for a 10 percent disability evaluation for his service-connected low back disability.  Therefore the February 1994 rating decision became final. 

The Board notes that the Veteran additionally filed an increased rating claim for his service-connected back disability in December 1995.  This was denied in a June 1996 rating decision.  The Veteran filed a July 1996 notice of disagreement, and an August 1996 statement of the case was issued.  A substantive appeal was subsequently submitted.  In a June 2003 rating decision the Veteran was granted an increased rating of 20 percent for his service-connected low spine disability effective May 7, 1996, and an evaluation of 40 percent was assigned effective June 6, 2002.  The RO noted that this was a full grant of the issue on appeal, and the claim was not certified to the Board.  The Veteran indicated in an August 2003 statement that he was content with the new rating.  The Board thus finds that the June 2003 rating decision is final as to the ratings assigned for his service-connected back disability.  Additionally, in the August 2003 statement the Veteran indicated that he was disagreeing with the effective date assigned for the award of entitlement to individual unemployability (TDIU).  His earlier effective date claim for the grant of entitlement to a TDIU was subsequently appealed by the Veteran and denied by the Board in a November 2005 decision.  

Thereafter, in a statement received April 20, 2013, the Veteran filed a claim for entitlement to an earlier effective date for the grant of a 40 percent disability rating for lumbosacral muscle strain with L5-S1 sacralization (fusion) and myofasciitis.  The Veteran indicated that the RO in June 2003 had finally raised his low back disability rating to 40 percent and he was content with this rating.  However, he argued that the effective date of his 40 percent rating should be September 1966, not June 2003.  

The Board finds that such earlier effective date claim is precluded by law.  To seek an earlier effective date following a final decision, a Veteran must file a claim of clear and unmistakable error concerning the prior decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on clear and unmistakable error could result in the assignment of an effective date earlier than the date of a final decision, as free-standing  claims for earlier effective dates vitiate the rule of finality).  This present claim was filed and developed as a free-standing claim for entitlement to an earlier effective date.  The disposition of the Veteran's effective date claim is controlled by legal precedent and is based upon the operation of law. The Board has determined that the June 2003 rating decision is final.

Because the evidence does not show that the Veteran filed a clear and unmistakable error claim with regard to the final June 2003 rating decision, and has instead attempted to file a free-standing earlier effective date claim, dismissal is the appropriate remedy.  The Board has no alternative but to dismiss the appeal without prejudice to the Veteran's filing a clear and unmistakable error claim. Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the Veteran's claim for entitlement to an earlier effective date for the award of a 40 percent rating for lumbosacral muscle strain with L5-S1 sacralization (fusion) and myofasciitis is dismissed.




	(CONTINUED ON NEXT PAGE)



ORDER

The appeal as to entitlement to an effective date earlier than June 6, 2002 for the award of a 40 percent disability rating for lumbosacral muscle strain with L5-S1 sacralization (fusion) and myofasciitis is dismissed.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


